United States Court of Appeals
                        FOR THE EIGHTH CIRCUIT
                                ___________

                                No. 01-2923
                                ___________

Victor J. Sharp,                      *
                                      *
            Appellant,                *
                                      * Appeal from the United States
      v.                              * District Court for the Eastern
                                      * District of Arkansas
Craighead County Sheriff’s            *
Department; Bobby Johnson,            *    [UNPUBLISHED]
Deputy Sheriff, Craighead County      *
Sheriff’s Department; Steve Gambill, *
Deputy Sheriff, Craighead County      *
Sheriff’s Department; Dale Haas,      *
former Craighead County Sheriff;      *
Jack McCann, Craighead County         *
Sheriff,                              *
                                      *
            Appellees.                *
                                 ___________

                       Submitted: November 7, 2001

                            Filed: December 5, 2001
                                 ___________

Before McMILLIAN, MORRIS SHEPPARD ARNOLD, and BYE, Circuit Judges.
                          ___________

PER CURIAM.
       Victor J. Sharp appeals from the final judgment entered in the District Court1
for the Eastern District of Arkansas dismissing his 42 U.S.C. § 1983 action for failure
to prosecute. For reversal, Sharp argues he did not know of certain procedural rules
and he was acting pro se. For the reasons discussed below, we affirm the judgment
of the district court.

       We see no abuse of discretion in the district court’s dismissal. See Sterling v.
United States, 985 F.2d 411, 412 (8th Cir. 1993) (per curiam) (standard of review).
Sharp was ordered to respond to defendants’ summary judgment motion, was given
an extension of time to respond, and was warned that failure to respond could result
in dismissal. Sharp nevertheless chose not to respond to the summary judgment
motion even after the extension deadline had passed. See First Gen. Res. Co. v. Elton
Leather Corp., 958 F.2d 204, 206 (8th Cir. 1992) (per curiam) (dismissal justified
where district court twice ordered plaintiffs to respond to discovery requests,
provided them extensions, and expressly warned that failure to respond would result
in dismissal); see also Brown v. Frey, 806 F.2d 801, 804 (8th Cir. 1986) (pro se
litigants must comply with substantive and procedural law).

      Accordingly, we affirm.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




      1
       The Honorable Stephen M. Reasoner, United States District Judge for the
Eastern District of Arkansas.
                                          -2-